Reverse and Remand; Opinion Filed October 6, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00134-CR

                   CHRISTOPHER A. GERLICH, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-82738-2019

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                           Opinion by Justice Schenck
      Christopher A. Gerlich appeals his conviction for assault causing bodily injury

to a family member. In his first of two issues, he argues the trial court erred by

failing to include an instruction in the jury charge regarding consideration of whether

appellant failed to retreat. The State concedes the charge is erroneous as urged in

the first issue, appellant properly preserved his request, and that he suffered some

harm. The State further requests this Court reverse appellant’s conviction and

remand the case for a new trial.
      In view of the absence of a present adversarial controversy between the parties

as to the proper disposition of this appeal, we reverse the trial court’s judgment and

remand this case for further proceedings. See TEX. R. APP. P. 44.2.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE



DO NOT PUBLISH
Tex. R. App. P. 47
200134F.U05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

CHRISTOPHER A. GERLICH,                       On Appeal from the County Court at
Appellant                                     Law No. 4, Collin County, Texas
                                              Trial Court Cause No. 004-82738-
No. 05-20-00134-CR           V.               2019.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Schenck. Justices Smith and Garcia
                                              participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause REMANDED for further proceedings consistent with
this opinion.


Judgment entered this 6th day of October, 2021.




                                        –3–